[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR PARTIAL SUMMARY JUDGMENT
Defendants move for partial summary judgment "as to sites at which there are no losses" in regard to claims under "Counts I and II of" the "Second Amended Complaint." That complaint seeks both damages and a declaratory judgment.
Facts
Pursuant to an order of the court plaintiff has filed a "Status Report Regarding Underlying Environmental Claims" dated July 31, 1992. In regard to paragraphs A7 and B8, B9, B12, B15, B16 and B20 of that report the plaintiff states in substance or effect that "[to] date, Carrier has not incurred any cleanup expenses, and no future costs are CT Page 3013 expected at this time."
A status report is not an admission. It is not fact.
Motion denied.
N. O'Neill, J.